Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 27, 2020.

Claim Amendments
           Applicant’s amendment to the claims, filed 01/27/2020, is acknowledged. 
	Claims 7, 9-10, 13-14, 22-26, 29, 31, and 37 are amended.
	Claims 3, 6, 8, 11-12, 15-21, 27, 30, 32-34, 39-63 are cancelled.
	Claims 1-2, 4-5, 7, 9-10, 13-14, 22-26, 28-29, 31, 35-38 are pending.
Claims 1-2, 4-5, 7, 9-10, 13-14, 22-26, 28-29, 31, 35-38 are subject to restriction/election requirement. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Group Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-2, 4-5, 7, 9-10, 13-14, 22-24, 35-38, drawn to a recombinant adeno-associated virus (rAAV) virion, a pharmaceutical composition thereof, a nucleic acid encoding thereof, and a host cell comprising the nucleic acid.
Election of Group 1 further necessitates election of a single, specifically recited heterologous peptide sequence. That is, Applicant is required to elect one of SEQ ID NO: 2, 6-9, 20-31, 35, 98-101, as recited in claims 14 and 23. This is not a species election.
Election of Group 1 further necessitates election of a single, specifically recited insertion site of the heterologous peptide sequence. That is, Applicant is required to elect one of between amino acids 587 and 588 of AAV2, between amino acids 590 and 591 of AAV1, between amino acids 575 and 576 of AAV5, between amino acids 590 and 591 of AAV6, between amino acids 589 and 590 of AAV7, between amino acids 590 and 591 of AAV8, between amino acids 588 and 589 of AAV9, or between amino acids 588 and 589 of AAV10, as recited in claim 36. This is not a species election.
Election of Group 1 further necessitates election of a single, specifically recited heterologous gene product. That is, Applicant is required to elect one of a short interfering RNA, an aptamer, an RNA-guided type II CRISPR/Cas polypeptide, an RNA-guided type V CRISPR/Cas polypeptide, an RNA-guided type VI CRISPR/Cas polypeptide, an enzymatically inactive type II CRISPR/Cas polypeptide, glial derived neurotrophic factor, fibroblast growth factor 2, neurturin, ciliary neurotrophic factor, nerve growth factor, brain derived neurotrophic factor, epidermal growth factor, rhodopsin, X-linked inhibitor of apoptosis, retinoschisin, RPE65, retinitis pigmentosa GTPase-interacting protein-1, peripherin, peripherin-2, RdCVF, retinitis pigmentosa GTPase regulator (RPGR), or Sonic hedgehog, as recited in claims 7, 10, 26, and 29. This is not a species election.
Group 2, claims 25-26, 28-29, drawn to a method of delivering a gene product to a retinal cell in an individual. 
Election of Group 2 further necessitates election of a single, specifically recited heterologous peptide sequence. That is, Applicant is required to elect one of SEQ ID NO: 2, 6-9, 20-31, 35, 98-101, as recited in claims 14 and 23. This is not a species election.
Election of Group 2 further necessitates election of a single, specifically recited insertion site of the heterologous peptide sequence. That is, Applicant is required to elect one of between amino acids 587 and 588 of AAV2, between amino acids 590 and 591 of AAV1, between amino acids 575 and 576 of AAV5, between amino acids 590 and 591 of AAV6, between amino acids 589 and 590 of AAV7, between amino acids 590 and 591 of AAV8, between amino acids 588 and 589 of AAV9, or between amino acids 588 and 589 of AAV10, as recited in claim 36. This is not a species election.
Election of Group 2 further necessitates election of a single, specifically recited heterologous gene product. That is, Applicant is required to elect one of a short interfering RNA, an aptamer, an RNA-guided type II CRISPR/Cas polypeptide, an RNA-guided type V CRISPR/Cas polypeptide, an RNA-guided type VI CRISPR/Cas polypeptide, an enzymatically inactive type II CRISPR/Cas polypeptide, glial derived neurotrophic factor, fibroblast growth factor 2, neurturin, ciliary neurotrophic factor, nerve growth factor, brain derived neurotrophic factor, epidermal growth factor, rhodopsin, X-linked inhibitor of apoptosis, retinoschisin, RPE65, retinitis pigmentosa GTPase-interacting protein-1, peripherin, peripherin-2, RdCVF, retinitis pigmentosa GTPase regulator (RPGR), or Sonic hedgehog, as recited in claims 7, 10, 26, and 29. This is not a species election.
Group 3, claim 31, drawn to a method of treating an ocular disease.
Election of Group 3 further necessitates election of a single, specifically recited heterologous peptide sequence. That is, Applicant is required to elect one of SEQ ID NO: 2, 6-9, 20-31, 35, 98-101, as recited in claims 14 and 23. This is not a species election.
Election of Group 3 further necessitates election of a single, specifically recited insertion site of the heterologous peptide sequence. That is, Applicant is required to elect one of between amino acids 587 and 588 of AAV2, between amino acids 590 and 591 of AAV1, between amino acids 575 and 576 of AAV5, between amino acids 590 and 591 of AAV6, between amino acids 589 and 590 of AAV7, between amino acids 590 and 591 of AAV8, between amino acids 588 and 589 of AAV9, or between amino acids 588 and 589 of AAV10, as recited in claim 36. This is not a species election.
Election of Group 3 further necessitates election of a single, specifically recited heterologous gene product. That is, Applicant is required to elect one of a short interfering RNA, an aptamer, an RNA-guided type II CRISPR/Cas polypeptide, an RNA-guided type V CRISPR/Cas polypeptide, an RNA-guided type VI CRISPR/Cas polypeptide, an enzymatically inactive type II CRISPR/Cas polypeptide, glial derived neurotrophic factor, fibroblast growth factor 2, neurturin, ciliary neurotrophic factor, nerve growth factor, brain derived neurotrophic factor, epidermal growth factor, rhodopsin, X-linked inhibitor of apoptosis, retinoschisin, RPE65, retinitis pigmentosa GTPase-interacting protein-1, peripherin, peripherin-2, RdCVF, retinitis pigmentosa GTPase regulator (RPGR), or Sonic hedgehog, as recited in claims 7, 10, 26, and 29. This is not a species election.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of an AVV capsid protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dalkara et al. (2013) “In Vivo–Directed Evolution of a New Adeno-Associated Virus for Therapeutic Outer Retinal Gene Delivery from the Vitreous” Sci. Transl. Med., Vol. 5, Iss. 189, 189ra76, 11 pages. Dalkara discloses variant AAV capsids, modified by a heterologous peptide insert, for retinal gene delivery. See Abstract; see pages 2-3.
The chemical compounds of alternative heterologous peptide sequences are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative heterologous peptide sequence is structurally distinct and thus the alternatives are directed to structurally distinct capsid proteins possessing distinct levels of infectivity for a retinal cell. 
The chemical compounds of alternative insertion sites of the heterologous peptide sequence are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative insertion site represents a structurally distinct capsid protein, each possessing distinct levels of infectivity for a retinal cell. 
The chemical compounds of alternative heterologous gene products are not regarded as being of similar nature because all of the alternatives do not share a common property or activity. In this case, each alternative gene product is a structurally distinct product (RNA molecule, aptamer, polypeptide, or RNA-polypeptide complex) each possessing distinct functional activities (e.g. gene expression inference, binding activity, nuclease activity, angiogenic activity, apoptotic activity, etc.).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES JOSEPH GRABER/Examiner, Art Unit 1633     

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633